UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7469



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MERLIN WAYNE TURNER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-97-166-MU, CA-00-497-MU)


Submitted:   January 28, 2002          Decided:     February 28, 2002


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Merlin Wayne Turner, Appellant Pro Se. Gretchen C.F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Merlin Wayne Turner seeks to appeal the district court’s order

granting the Government’s motion for summary judgment and denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).     We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal substantially on the reasoning of

the district court.   See United States v. Turner, Nos. CR-97-166-

MU; CA-00-497-MU (W.D.N.C. filed June 26, 2001 & entered June 29,

2001).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       Turner claims that counsel was ineffective for failing to
inform him that he would be exposed to a mandatory ten-year term of
supervised release. Because he failed to present this claim to the
district court, we decline to address it.      See Muth v. United
States, 1 F.3d 246, 250 (4th Cir. 1993) (holding that claims raised
for the first time on appeal will not be considered absent
exceptional circumstances).


                                  2